United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3219
                     ___________________________

                             In re: Darryl Allen

                           lllllllllllllllllllllDebtor

                         ------------------------------

                           Beverly Holmes-Diltz

                          lllllllllllllllllllllAppellant

                                       v.

                       David A. Sosne; Darryl Allen

                          lllllllllllllllllllllAppellees

                           Office of U.S. Trustee

                        lllllllllllllllllllllU.S. Trustee
                                 ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: July 2, 2019
                            Filed: July 3, 2019
                              [Unpublished]
                              ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________
PER CURIAM.

        Beverly Holmes-Diltz appeals the district court’s1 dismissal of her interlocutory
appeal from certain bankruptcy court orders, and requests mandamus relief. Upon
careful review, we find that we lack jurisdiction to hear her appeal, as there has been
no final judgment in the underlying bankruptcy case. See 28 U.S.C. § 158(d)(1)
(courts of appeals have jurisdiction of appeals from final judgments and orders entered
by district court hearing appeal from final judgment or order of bankruptcy court); In
re Popkin & Stern, 105 F.3d 1248, 1250 (8th Cir. 1997) (district court’s order is not
final unless underlying bankruptcy court order is final). We also deny the mandamus
request, as Holmes-Diltz has not shown that she is clearly entitled to this extraordinary
relief. See In re Borowiak IGA Foodliner, Inc., 879 F.3d 848, 849-50 (8th Cir. 2018)
(per curiam) (writ of mandamus is extraordinary relief requiring that petitioner’s right
to writ is clear and indisputable).

      The appeal is dismissed for lack of jurisdiction, and the mandamus request is
denied.
                       ______________________________




      1
        The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                          -2-